        Case 1:18-cv-07726-RWL Document 58 Filed 09/24/20 Page 1 of 48




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X                   9/24/2020
MOSHE WAGH,                                                    :
                                                               :        18-CV-7726 (RWL)
                                    Plaintiff,                 :
                                                               :
                  - against -                                  :       DECISION & ORDER:
                                                               : MOTION FOR SUMMARY JUDGMENT
ROBERT L. WILKIE, JR., in his official                         :
capacity as Secretary of Veteran Affairs,                      :
                                                               :
                                    Defendant.                 :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

       Plaintiff Moshe Wagh (“Plaintiff” or “Dr. Wagh”), an attending anesthesiologist at

the James J. Peters VA Medical Center (the “Bronx VA”), filed this action pursuant to

Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., against his employer

by proxy Robert L. Wilkie, Jr., the Secretary of Veteran Affairs (“Defendant” or the “VA”).

Plaintiff essentially claims that, in raising his and his colleagues’ salaries, the Bronx VA

discriminated against him based on his being an Orthodox Jew. Presently before the

Court is Defendant’s motion for summary judgment, which seeks dismissal of all claims.

For the reasons that follow, Defendant’s motion is DENIED.

                                  Factual Background 1

A.     Dr. Wagh’s Employment with the Bronx VA

       Dr. Wagh, a practicing Orthodox Jew, is a licensed physician who specializes in

anesthesia. (Pl. 56.1 Statement ¶¶ 1, 4.) The Bronx VA hired Dr. Wagh as an attending



1
  Unless otherwise noted, the facts are undisputed and are drawn from the parties’
statements of material fact filed pursuant to Local Rule 56.1 and the evidence cited
therein. (See Dkts. 44-1 (“Pl. 56.1 Statement”), 53 (“Def. 56.1 Statement”), and 56
(“Def. 56.1 Counterstatement”).)


                                             1
          Case 1:18-cv-07726-RWL Document 58 Filed 09/24/20 Page 2 of 48




anesthesiologist in 1988; Dr. Wagh has worked at that facility in that capacity for the last

thirty-two years without interruption. (Pl. 56.1 Statement ¶ 5.) Dr. Wagh is not board

certified in anesthesiology, having twice failed the oral portion of the examinations. (Dr.

Wagh Dep. 44:7-9; 48:3-6, 21-23. 2)

         Even so, evaluations of Dr. Wagh have consistently been above average, and

recent assessments of his performance from his supervisor, the Chief of Anesthesiology,

have included laudatory comments that Dr. Wagh “routinely provides our sickest

patients with outstanding care”; “is truly an asset to our department”; and “remains the

heart and soul of the anesthesiology department.” (Stark Decl. Ex. 4 at 3, Ex. 7 at 3. 3)

         Although several of Dr. Wagh’s fellow anesthesiologists are Jewish, none of them

are Orthodox Jews. (Compare Pl. 56.1 Statement ¶ 11 (“None of the anesthesiologists

who worked at the Bronx VA from 2015 through the present, except for Plaintiff, was an

Orthodox Jew.”), with Def. 56.1 Counterstatement ¶ 11 (arguing that the cited evidence

merely states Dr. Wagh’s belief that none of his colleagues were Orthodox Jews and

noting that “[a]bout one-half of the current anesthesiologists at the Bronx VA are

Jewish”).) 4




2
  “Dr. Wagh Dep.” means Excerpts from Transcript of Deposition of Dr. Moshe Wagh
taken on Aug. 8, 2019, attached as Ex. 12 to Reddy Decl. “Reddy Decl.” means the
Declaration of Kirti Vaidya Reddy dated Feb. 7, 2019. (Dkt. 54.)
3
    “Stark Decl.” means the Declaration of Corey Stark dated March 27, 2020. (Dkt. 44.)
4
  Defendant misguidedly conflates Orthodox Judaism with other types of Judaism,
glossing over Dr. Wagh’s contentions that he was treated differently because he is a
practicing Orthodox Jew, not merely because he is Jewish. That said, Dr. Wagh’s
evidence on the religious status of his colleagues is thin – resting on his own beliefs on
the issue. (See Pl. 56.1 Statement ¶ 11 (citing own deposition testimony that none of
his colleagues were Orthodox Jews).) For purposes of addressing other issues,


                                             2
        Case 1:18-cv-07726-RWL Document 58 Filed 09/24/20 Page 3 of 48




B.    Statutory Framework for Calculating Wages of VA Physicians

      Before discussing the wages at issue here, the Court briefly reviews the statutory

parameters for calculating the wages of physicians practicing at VA facilities as codified

in the Department of Veterans Affairs Health Care Personnel Enhancement Act of 2004,

38 U.S.C. § 7431 (the “Act”). According to the Act, total pay (“Total Pay”) for physicians

practicing within the Veterans Health Administration consists of three elements: (1) Base

Pay; (2) Market Pay; and (3) Performance Pay. 38 U.S.C. § 7431(a).

      Base Pay is controlled by the “Physician, Podiatrist, and Dentist Base and

Longevity Pay Schedule,” which designates fifteen “steps” of base pay.         38 U.S.C.

§ 7431(b)(1)-(2). The amount of Base Pay payable to a physician “is based on the total

number of the years of the service of the physician … in the Veterans Health

Administration ….” 38 U.S.C. § 7431(b)(3). A physician’s Base Pay is increased every

two years, and reaches its maximum after a physician has served the Veterans Health

Administration for more than 28 years. 38 U.S.C. § 7431(b)(3).

      Unlike Base Pay, the amount of Market Pay is discretionary. Market Pay is “pay

intended to reflect the recruitment and retention needs for the specialty or assignment

… of a particular physician … in a facility of the Department of Veterans Affairs.” 38

U.S.C. § 7431(c)(2). A physician’s Market Pay is determined on a “case-by-case basis,”

and “shall” take the following factors into account: (1) “the level of experience of the

physician … in the specialty or assignment of the physician …”; (2) “the need for the

specialty or assignment of the physician … at the medical facility of the Department

concerned”; (3) “the health care labor market for the specialty or assignment of the


however, the Court assumes, in favor of Plaintiff as the non-moving party, that Dr. Wagh
was the only Orthodox Jewish attending anesthesiologist during the relevant period.


                                            3
        Case 1:18-cv-07726-RWL Document 58 Filed 09/24/20 Page 4 of 48




physician … which may cover any geographic area the Secretary considers appropriate

for the specialty or assignment”; (4) “the board certifications, if any, of the physician”; (5)

“the prior experience, if any, of the physician … as an employee of the Veterans Health

Administration”; and (6) “such other considerations as the Secretary considers

appropriate.” 38 U.S.C. § 7431(c)(4)(A)-(F). Market Pay must be evaluated “not less

often than once every 24 months.” 38 U.S.C. § 7431(c)(5). Such adjustment cannot

result in a reduction of Market Pay for a physician who retains his current position

“unless there is a change in board certification or reduction of privileges.” 38 U.S.C.

§ 7431(c)(6).

       The third pay element, “Performance Pay,” is determined “on the basis of the

physician’s … achievement of specific goals and performance objectives prescribed by

the Secretary.” 38 U.S.C. § 7431(d)(2). The amount of Performance Pay in a given

fiscal year “may not exceed the lower of” either $15,000 or 7.5% of the sum of the Base

Pay and Market Pay payable to the physician who will receive it.                   38 U.S.C.

§ 7431(d)(5)(A)-(B).

C.     The 2016 Pay Raise

       As of 2015, the Bronx VA employed six attending anesthesiologists in addition to

Dr. Wagh: Dr. Arthur Schwartz, Dr. Joshua Mincer, Dr. Stella Piskorska, Dr. James

Chien, Dr. Nishant Gandhi, and Dr. Nancy Lee. (Pl. 56.1 Statement ¶ 9.) Dr. Wagh had

by far the longest employment with the VA among his attending colleagues. (See Stark

Decl. Exs. 9-16 at item 31 (start dates of Dr. Wagh and his colleagues).)

       In late 2015, Dr. Steven Boggs, the then Chief of Anesthesiology at the Bronx VA,

informed Dr. Sarah Garrison, the then Chief of Staff, that many of the attending




                                              4
        Case 1:18-cv-07726-RWL Document 58 Filed 09/24/20 Page 5 of 48




anesthesiologists were “dissatisfied” with their respective wages. (Pl. 56.1 Statement

¶ 29.) In response, Dr. Garrison obtained a compensation increase for each of the

Bronx VA’s attending anesthesiologists, except for Dr. Wagh. (Pl. 56.1 Statement ¶ 31.)

According to Dr. Garrison, these increases to Market Pay were made to bring the

attending anesthesiologists’ Total Pay closer to the VISN average, 5 and no change was

made to Dr. Wagh’s salary because he was already above the VISN average at the time

of the initial pay raise. (Garrison Dep. 231:19-232:2. 6)

D.     The 2017 Pay Raise

       Following the 2016 raise, attending anesthesiologists at the Bronx VA remained

dissatisfied with their compensation. (Pl. 56.1 Statement ¶ 33.) Dr. Boggs informed Dr.

Garrison that many of the attending anesthesiologists were seeking employment

elsewhere, and that nearly all had “secured bona fide job offers from other institutions.”

(Pl. 56.1 Statement ¶ 34.)

       In December 2016, the attending anesthesiologists at the Bronx VA submitted a

joint letter to Dr. Garrison and Dr. Erik Langhoff (the then Director of the Bronx VA)

expressing their continued dissatisfaction with their compensation. (Pl. 56.1 Statement

¶ 35; Stark Decl. Ex. 8.) In that letter, the attending anesthesiologists stated that “many

of our group will be unable to continue working at the VA because the current salary

ranges are not competitive with the market value of the service we provide” as their

current wages at the Bronx VA were “more than 2 standard deviations” below the


5
  VISN is an acronym for Veterans Integrated Services Network, which is composed of
eighteen geographical regions of care in the United States. About VHA, U.S. Dep’t of
Veteran Aff., https://www.va.gov/health/aboutvha.asp (last visited September 24, 2020).
6
 “Garrison Dep.” means Excerpts from Transcripts of Depositions of Sarah Garrison
dated Aug. 12, 2019, and Sept. 26, 2019, attached as Ex. 3 to Stark Decl.


                                             5
        Case 1:18-cv-07726-RWL Document 58 Filed 09/24/20 Page 6 of 48




median salary for an anesthesiologist in the relevant area. (Stark Decl. Ex. 8.) The

letter goes on to describe each of the attending anesthesiologists’ experience and skills,

and specifically notes that many are fielding offers from other institutions in the tri-state

area. (Stark Decl. Ex. 8.) Although it did not state that Dr. Wagh was fielding other

offers, the letter described Dr. Wagh as “the glue that binds our department together”

and stated that, if raises are not given and there is a “mass exodus of departmental

members,” he would likely retire early. (Stark Decl. Ex. 8.)

       Shortly after receiving the letter, Dr. Garrison determined that all attending

anesthesiologists were “qualified and entitled to receive a one-time, off-cycle” raise to

their respective Market Pay, effective as of February 9, 2017. (Pl. 56.1 Statement ¶ 36.)

The “major factors” considered in determining the raises were “board certification and

market pay.” (Pl. 56.1 Statement ¶ 62; see also Garrison Dep. 203:9-19.) Indeed, as

reflected in the Compensation Panel Action forms requesting raises for Dr. Wagh and

his colleagues, the only statutory factors for which information was noted were labor

market data and board certification. (Stark Decl. Exs. 12, 24; see also Garrison Dep.

192:5-7, 200:13-14 (admitting that years of service were not taken into account).) The

parties dispute who participated in determining the amount of the raises: Dr. Wagh

maintains that Dr. Garrison, Dr. Langhoff, and Dr. Boggs were involved in setting and

approving the raises; Defendant maintains that only Dr. Garrison and Dr. Langhoff were

responsible. (See Pl. 56.1 Statement ¶¶ 66, 68, 70; Def. 56.1 Statement ¶ 11.)

       A chart summarizing the 2017 raises to each attending anesthesiologist’s pay

appears below:




                                             6
            Case 1:18-cv-07726-RWL Document 58 Filed 09/24/20 Page 7 of 48




Physician         Market Pay    Market Pay     Market Pay      Percent     Total Pay
                  Pre-Feb. 9,   Post-Feb. 9,   Raise 2017      Increase    as of Feb.
                  2017          2017                           in Market   9, 2017
                                                               Pay
Plaintiff         $139,062      $148,846       $9,784          7%          $295,000

Dr. Chien         $160,013      $206,235       $46,222         29%         $315,000

Dr. Gandhi        $159,033      $209,634       $50,601         32%         $315,000

Dr. Lee           $144,043      $193,033       $48,990         34%         $295,000

Dr. Mincer        $160,013      $209,634       $49,621         31%         $315,000

Dr. Piskorska     $160,013      $206,235       $46,222         29%         $315,000

Dr. Schwartz      $157,013      $206,235       $49,222         31%         $315,000


(Pl. 56.1 Statement ¶¶ 38-45, 49-54; Stark Decl. Exs. 9-15.) Both Dr. Wagh and Dr.

Lee, the two doctors who received the lower Total Pay of $295,000, were not board

certified; their other colleagues, whose salary was set $20,000 higher, were each board

certified. (See Stark Decl. Exs. 12, 24; Def. 56.1 Statement ¶ 30.) As a result of these

“one time, off-cycle” raises to Market Pay, Dr. Wagh went from being one of the highest

paid attending anesthesiologists at the Bronx VA to one of the lowest – despite having

had “many more years of experience as an anesthesiologist,” and having worked at the

Bronx VA for longer, than each of the other attending anesthesiologists.       (Pl. 56.1

Statement ¶¶ 37, 56.)

E.      Events Following the 2017 Pay Raise

        After the 2017 raises went into effect, Dr. Wagh lodged a complaint with

management about his compensation and received an additional $10,000 raise to his




                                           7
        Case 1:18-cv-07726-RWL Document 58 Filed 09/24/20 Page 8 of 48




Market Pay, bringing his Total Pay to $305,000. 7 (Def. 56.1 Statement ¶¶ 34-35; Pl.

56.1 Statement ¶¶ 71-72.) Despite that further increase, on August 8, 2017, Dr. Wagh

wrote to Dr. Garrison, stating that his overall raise “completely disregarded [his]

longevity … and appeared to single [him] out ….” (Stark Decl. Ex. 26.) Dr. Garrison

responded two days later, stating that the additional $10,000 raise “acknowledg[ed] the

duration of [his] service,” but that “[s]alary determinations within a given service include

many factors, including duration of service and board certification status.” (Stark Decl.

Ex. 26.)   The record is unclear as to what, if anything further, Dr. Garrison did in

response to Dr. Wagh’s email. (See Def. 56.1 Counterstatement ¶ 76.)

       On December 8, 2017, Dr. Garrison and Dr. Langhoff received notice that Dr.

Wagh had filed an Equal Employment Opportunity complaint with the VA’s Office of

Resolution, Management, Diversity & Inclusion “regarding his pay.” (Stark Decl. Ex. 27.)

       On August 15, 2018, Dr. Garrison sent an email to Madeline Eydt (the EEO

Program Manager and ADR Coordinator at the Bronx VA) summarizing the information

she was “able to find” regarding VA anesthesia salaries, which included 2016 salaries

for VA anesthesiologists in East Orange, New York, Brooklyn, Northport, Castle Point,

and the Bronx (purportedly collected by HR) and the “[s]tatus of board certification and

salaries” provided to Dr. Garrison from chiefs of staff of other VA facilities. (Stark Decl.

Ex. 28.) The August 15, 2018 email does not indicate when the data was collected.




7
  The parties dispute what prompted Dr. Wagh’s additional raise. Defendant maintains
that Dr. Wagh complained to Dr. Garrison that “recent graduates were receiving the
same salary as him.” (Def. 56.1 Statement ¶ 34.) Dr. Wagh counters that he initially
raised his complaint about “disparate wages” with Dr. Schwartz who then discussed the
matter with Dr. Garrison. (Pl. 56.1 Statement ¶¶ 71-72.)


                                             8
        Case 1:18-cv-07726-RWL Document 58 Filed 09/24/20 Page 9 of 48




       Between April 30, 2017, and August 5, 2019, the Bronx VA hired four additional

attending anesthesiologists: Dr. Mark Trentalange, Dr. Adrienne Gleit, Dr. Edward

Mattison, and Dr. Joanna Miller. (Pl. 56.1 Statement ¶ 10.) At the time they were hired,

Dr. Mattison and Dr. Trentalange were board certified (Garrison Dep. 199:4-10); Dr.

Miller was not board certified but was board eligible and had already passed one of

three exams for certification (Miller Dep. 16:14-25 8); and Dr. Gleit was not board

certified when hired but became board certified shortly thereafter (Garrison Dep. 162:8-

10; Pl. 56.1 Statement ¶ 87). The table below summarizes the salaries of the four

physicians upon hiring and shortly thereafter as compared to Dr. Wagh’s salary after the

2017 Market Pay raises:

Physician         Base Pay        Market Pay         Difference in       Total Pay
                                                     Market Pay over
                                                     Dr. Wagh
Dr. Wagh after $139,062           $148,846           N.A.                $305,000
2017 raise

Dr. Trentalange   $101,967        $213,033           $64,187             $315,000

Dr. Mattison      $103,395        $211,605           $64,187             $315,000

Dr. Miller        $104,843        $190,157           $42,000             $295,000

Dr. Gleit (Hired) $101,967        $193,033           $44,187             $295,000
Board Certified $101,967          $213,033           $64,187             $315,000


(See Stark Decl. Exs. 16, 17, 18, 20, 21, 22.)

                                  Procedural History

       On August 24, 2018, Dr. Wagh filed the instant action seeking to recover

damages for religious discrimination in violation of Title VII of the Civil Rights Act of

8
  “Miller Dep.” means Excerpts from Transcript of Deposition of Joanna Charmy Miller
taken Sept. 5, 2019, attached as Ex. 19 to Stark Decl.


                                             9
       Case 1:18-cv-07726-RWL Document 58 Filed 09/24/20 Page 10 of 48




1964. (Dkt. 1.) On November 16, 2018, the parties consented to the jurisdiction of the

undersigned for all purposes including, but not limited to, decisions on dispositive

motions. (Dkt. 11.) On May 22, 2020, Defendant filed the instant motion for summary

judgment seeking dismissal of Dr. Wagh’s claims. (Dkt. 38.) That same day, Dr. Wagh

filed his opposition. (Dkts. 39-42.) On May 26, 2020, Defendant filed its motion papers.

(Dkts. 47-49.) The next day, Defendant filed its reply in further support of its motion for

summary judgment. (Dkt. 47.) The Court held oral argument on September 22, 2020.

                                    Legal Standards

A.     Summary Judgment

       “[A] court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); see Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986). The Court’s task is

not to resolve contested issues of fact, but rather to determine whether there exists any

disputed issue of material fact.        Donahue v. Windsor Locks Board of Fire

Commissioners, 834 F.2d 54, 58 (2d Cir. 1987); Knight v. U.S. Fire Insurance Co., 804

F.2d 9, 11 (2d Cir. 1986). “A fact is material when it might affect the outcome of the suit

under governing law.” Gorham-DiMaggio v. Countrywide Home Loans, Inc., 421 F.

App’x 97, 101 (2d Cir. 2011) (summary order) (quoting McCarthy v. Dun & Bradstreet

Corp., 482 F.3d 184, 202 (2d Cir. 2007)). A dispute “is ‘genuine’ … if the evidence is

such that a reasonable jury could return a verdict for the nonmoving party.” Anderson,

477 U.S. at 248.




                                            10
       Case 1:18-cv-07726-RWL Document 58 Filed 09/24/20 Page 11 of 48




      “The moving party bears the initial burden of demonstrating ‘the absence of a

genuine issue of material fact.’” Federal Deposit Insurance Corp. v. Great American

Insurance Co., 607 F.3d 288, 292 (2d Cir. 2010) (quoting Celotex Corp., 477 U.S. at

323). Once this burden is met, “the opposing party must come forward with specific

evidence demonstrating the existence of a genuine dispute of material fact.” Id. (citing

Anderson, 477 U.S. at 249). “A party asserting that a fact cannot be or is genuinely

disputed must support the assertion” either by “citing to particular parts of materials in

the record” or by “showing that the materials cited do not establish the absence or

presence of a genuine dispute, or that an adverse party cannot produce admissible

evidence to support the fact.” Fed. R. Civ. P. 56(c)(1).

      “All evidence submitted on the motion is to be construed in the manner most

favorable to the nonmoving party.”      Okin v. Village of Cornwall-On-Hudson Police

Department, 577 F.3d 415, 427 (2d Cir. 2009) (quoting Horvath v. Westport Library

Association, 362 F.3d 147, 151 (2d Cir. 2004)).       However, “[t]o defeat a summary

judgment motion, the nonmoving party ‘must do more than simply show that there is

some metaphysical doubt as to the material facts,’ and ‘may not rely on conclusory

allegations or unsubstantiated speculation.’” Great American Insurance Co., 607 F.3d

at 292 (first quoting Matsushita Electrical Industrial Co. v. Zenith Radio Corp., 475 U.S.

574, 586 (1986); and then quoting Scotto v. Almenas, 143 F.3d 105, 114 (2d Cir.

1998)). While “disputes over facts that might affect the outcome of the suit under the

governing law will properly preclude the entry of summary judgment[,] [f]actual disputes

that are irrelevant or unnecessary will not be counted.” Anderson, 477 U.S. at 248; see

also Knight, 804 F.2d at 11-12 (“[T]he mere existence of factual issues – where those




                                            11
       Case 1:18-cv-07726-RWL Document 58 Filed 09/24/20 Page 12 of 48




issues are not material to the claims before the court – will not suffice to defeat a motion

for summary judgment”) (quoting Quarles v. General Motors Corp., 758 F.2d 839, 840

(2d Cir. 1985) (per curiam)).

B.     Employment Discrimination

       Under Title VII, it is unlawful for an employer “to fail or refuse to hire or to

discharge any individual, or otherwise discriminate with respect to his compensation,

terms, conditions, or privileges of employment, because of such individual’s race, color,

religion, sex, or national origin.”   42 U.S.C. § 2000e-2(a)(1).    Motions for summary

judgment in discrimination cases are evaluated using the three-part burden-shifting test

set forth by the Supreme Court in McDonnell Douglas Corp. v Green, 411 U.S. 792,

802-05 (1973) (“McDonnell Douglas”). See Littlejohn v. City of New York, 795 F.3d 297,

312 (2d Cir. 2015) (applying the McDonnell Douglas framework to Title VII); Fisher v.

Vassar College, 114 F.3d 1332, 1335 (2d Cir. 1997) (same).

       Under that framework, the initial burden is on the plaintiff to establish a prima

facie case of discrimination. Kirkland v. Cablevision Systems, 760 F.3d 223, 225 (2d

Cir. 2014); Abdu-Brisson v. Delta Air Lines, Inc., 239 F.3d 456, 466 (2d Cir . 2001).

Once the plaintiff has established a prima facie case of discrimination, “a presumption

arises that his employer unlawfully discriminated against him,” which the employer must

then rebut with “legitimate nondiscriminatory reasons for its adverse actions toward

plaintiff.” Mandell v. County of Suffolk, 316 F.3d 368, 380 (2d Cir. 2003).

       Where the employer proffers such a basis for its actions, the burden shifts back

to the plaintiff to prove by a preponderance of the evidence that “the real reason for the

adverse employment decision was discrimination.” Id. at 381. To satisfy this burden,




                                            12
       Case 1:18-cv-07726-RWL Document 58 Filed 09/24/20 Page 13 of 48




“[t]he plaintiff must submit ‘admissible evidence that shows circumstances that would be

sufficient to permit a rational finder of fact to infer that the employer’s employment

decision was more likely than not based in whole or in part on discrimination.’” Abdelal

v. Kelly, No. 13-CV-4341, 2020 WL 1528476, at *6 (S.D.N.Y. March 30, 2020) (quoting

Kirkland, 760 F.3d at 225) (alterations omitted). “To avoid summary judgment in an

employment discrimination case, the plaintiff is not required to show that the employer’s

proffered reasons were false or played no role in the employment decision, but only that

they were not the only reasons and that the prohibited factor was at least one of the

motivating factors.” Holcomb v. Iona College, 521 F.3d 130, 138 (2d Cir. 2008) (internal

quotation marks and citations omitted).

       Although summary judgment may be and has been granted in employment

discrimination cases, the Second Circuit has warned that “trial court[s] must be cautious

about granting summary judgment to an employer when … intent is at issue.” Gallo v.

Prudential Residential Services, Limited Partnership, 22 F.3d 1219, 1224 (2d Cir. 1994);

see also Mandell, 316 F.3d at 377 (“In discrimination cases where state of mind is at

issue, we affirm a grant of summary judgment in favor of an employer sparingly

because ‘careful scrutiny of the factual allegations may reveal circumstantial evidence

to support the required inference of discrimination.’”) (quoting Graham v. Long Island

Railroad, 230 F.3d 34, 38 (2d Cir. 2000)). The court’s “function at this stage is to

identify issues to be tried, not decide them.” Graham, 230 F.3d at 38; see also Gallo,

22 F.3d at 1224 (2d Cir. 1994) (“[T]he trial court’s task at the summary judgment motion

stage of the litigation is carefully limited to discerning whether there are any genuine

issues of material fact to be tried, not to deciding them.”).




                                             13
        Case 1:18-cv-07726-RWL Document 58 Filed 09/24/20 Page 14 of 48




                                       Discussion

        Defendant maintains that Dr. Wagh has failed either to make out a prima facie

case of discrimination or present a triable issue of fact that Defendant’s “real reason” for

refusing to raise Dr. Wagh’s market pay commensurately with his colleagues’ was

religious discrimination. Dr. Wagh opposes, arguing that he has satisfied his burden at

each stage of the McDonnell Douglas framework and that summary judgment is

accordingly inappropriate. For the reasons stated below, the Court agrees with Dr.

Wagh.

A.      Prima Facie Case

        To establish a prima facie case of unequal pay for equal work pursuant to Title

VII, a plaintiff must show that (1) he is a member of a protected class; (2) he was “paid

less than non-members of [his] class for work requiring substantially the same

responsibility”; and (3) there is evidence of discriminatory animus. Belfi v. Prendergast,

191 F.3d 129, 139 (2d Cir. 1999); see also Chepak v. New York City Health and

Hospitals Corp., No. 11-CV-9698, 2015 WL 509279, at *9 (S.D.N.Y. Feb. 5, 2015)

(same), aff’d, 643 F. App’x 62 (2d Cir. 2016) (summary order); Potash v. Florida Union

Free School District, 972 F. Supp. 2d 557, 579 (S.D.N.Y. 2013) (same).

        The Second Circuit has repeatedly noted that “[t]he burden of establishing a

prima facie case under McDonnell Douglas is minimal,” Mandell, 316 F.3d at 378, even

going so far as to deem it “de minimis.” Abdu-Brisson, 239 F.3d at 468; see also

Sassaman v. Gamache, 566 F.3d 307, 312 (2d Cir. 2009) (“The Supreme Court has

used the adjective ‘minimal’ to describe the burden of establishing a prima facie case of

discrimination in violation of Title VII … and we have likewise held that the ‘plaintiff’s




                                            14
       Case 1:18-cv-07726-RWL Document 58 Filed 09/24/20 Page 15 of 48




burden of establishing a prima facie [Title VII] case is de minimis.’”) (first quoting St.

Mary’s Honor Center v. Hicks, 509 U.S. 502, 506 (1993); and then quoting Abdu-

Brisson, 239 F.3d at 467). That is “because all the prima facie showing does is force

defendant to offer an explanation.” Cully v. Milliman & Robertson, Inc., 20 F. Supp. 2d

636, 641 (S.D.N.Y. 1998).

       Even so, establishing a prima facie case of discrimination is “a real requirement

that can lead to dismissal if not met.” Carr v. Health Insurance Plan of Greater New

York, Inc., 111 F. Supp. 2d 403, 413 (S.D.N.Y. 2000). And allegations of discrimination

that “are conclusory and wholly without evidentiary support” will not suffice. Woods v.

Ruffino, 8 F. App’x 41, 42 (2d Cir. 2001) (summary order); see also Taylor v. Polygram

Records, No. 94-CV-7689, 1999 WL 124456, at *16 (S.D.N.Y. March 8, 1999)

(“[Plaintiff’s] belief, based on no evidence other than gut instinct, that [employer] treated

her with hostility because of her race, cannot justifiably support an inference of

discrimination when nothing in the record remotely links [employer’s] treatment of her to

her race.”).

       Here, the Defendant argues that Dr. Wagh has failed to meet either the second

or third requirements for a prima facie case of discrimination. First, Defendant contends

that Dr. Wagh cannot present evidence that he was paid less than his “similarly

situated”   coworkers   because     “[t]here   is   no   evidence   that   nonboard-certified

anesthesiologists who were not Orthodox Jews received a higher total compensation

than Plaintiff.” (Def. Mem. at 11-12. 9) Second, Defendant argues that Dr. Wagh has

not made a prima facie showing that Defendant’s decision to raise Dr. Wagh’s Market


9
 “Def. Mem.” means Defendant’s Memorandum of Law in Support of Its Motion for
Summary Judgment. (Dkt. 52.)


                                               15
       Case 1:18-cv-07726-RWL Document 58 Filed 09/24/20 Page 16 of 48




Pay less than others was motivated by discriminatory animus, asserting that Dr. Wagh

has not presented any evidence that religion played “any role” in that decision. (Def.

Mem. at 11.) The Court addresses each argument in turn.

      1.     Paid Less Than “Similarly Situated” Non-Orthodox Colleagues

      As stated above, a plaintiff alleging pay disparity under Title VII must show that

he was “paid less than non-members of [his] class for work requiring substantially the

same responsibility.” Belfi, 191 F.3d at 139. In other words, Dr. Wagh must show that

he was paid less than “similarly situated” non-members of his protected class. Potash,

972 F. Supp. 2d at 579. Defendant’s argument is straight forward: Dr. Wagh cannot

demonstrate that he was paid less than his non-Orthodox, non-board-certified

colleagues because they all received the same Total Pay following the 2017 Market Pay

raises. Dr. Wagh counters that other anesthesia attendings at the Bronx VA “who had

the same job duties and responsibilities as Dr. Wagh, at the same location, and in the

same department, but who are not Orthodox Jews, received considerably more in

wages than Dr. Wagh, even though their qualifications did not approach his own.” (Pl.

Opp. at 17. 10) Embedded within the parties’ respective positions are two issues that the

Court must assess: (1) whether to consider Dr. Wagh’s “Total Pay” or “Market Pay” or

both when determining whether Dr. Wagh was “paid less”; and (2) whether Dr. Wagh

can be considered “similarly situated” to his board-certified colleagues, not merely those

who were not board certified.




10
   “Pl. Opp.” means Plaintiff’s Memorandum of Law in Opposition to Defendant’s Motion
for Summary Judgment. (Dkt. 43.)


                                           16
       Case 1:18-cv-07726-RWL Document 58 Filed 09/24/20 Page 17 of 48




              a.     “Market Pay” Versus “Total Pay”

       As an initial matter, the Court notes that neither party provides any analysis of

their assertions about which pay – Market Pay or Total Pay – should be the focus for

evaluation. Instead, each party seems to conclude without providing support that its

position is the correct one and glosses over any argument otherwise. (See Pl. Opp. at

17-18 (arguing that the disparity in Plaintiff’s Market Pay as compared to his less

experienced colleagues is sufficient to show a prima facie claim); Def. Reply at 10 11

(arguing in the midst of a misplaced “disparate impact” argument that Plaintiff’s “focus

on the market pay disparity belies the fact that it is the anesthesiologist’s total salary

that is considered in the general market, not just a portion of the total compensation

determined by the VA as market pay”). 12)

       No courts in this District have spoken directly on this issue. In looking to districts

in other jurisdictions, the Court found a lone opinion contrasting Market Pay against

Total Pay in the context of a pay disparity claim: Kennedy v. McDonald, No. 3:15-1844,


11
   “Def. Reply” means Defendant’s Reply Memorandum of Law in Support of Its Motion
for Summary Judgment. (Dkt. 55.)
12
   Defendant contends that Dr. Wagh’s arguments regarding Defendant’s application of
the statutory pay factors advance a “disparate impact” claim under Title VII. (See Def.
Reply at 10.) Although both arise from Title VII, a “disparate impact” claim – which
centers on a specific employment practice or policy that affects similarly situated
employees differently – is distinct from a “disparate treatment” claim like the one Dr.
Wagh advances. See Medcalf v. Thompson Hine LLP, 84 F. Supp. 3d 313, 328 n.16
(S.D.N.Y. 2015) (“A plaintiff can assert a Title VII claim under two different legal theories
– disparate impact or disparate treatment.”). As neither Dr. Wagh’s complaint or
opposition papers advance a disparate impact claim, the Court will not address
Defendant’s arguments rooted in that theory. See Wright v. Ernst & Young LLP, 152
F.3d 169, 178 (2d Cir. 1998) (explaining that a party cannot advance a claim for the first
time through statements made in motion papers); Barton v. Warren County, No. 19 CV
1061, 2020 WL 4569465, at *12 n.6 (N.D.N.Y. Aug. 7, 2020) (declining to address
disparate impact claims advanced in motion papers where complaint only raised
disparate treatment claim).


                                             17
       Case 1:18-cv-07726-RWL Document 58 Filed 09/24/20 Page 18 of 48




2017 WL 1162978 (D.S.C. March 29, 2017), adopting in part and rejecting in relevant

part R. & R., 2016 WL 11545907 (D.S.C. Dec. 28, 2016). In Kennedy, the District of

South Carolina was tasked with assessing whether a staff anesthesiologist at the

William Jennings Bryan Dorn VA Medical Center (“Dorn Medical Center”) had

established a prima facie case of age discrimination under the Age Discrimination in

Employment Act (“ADEA”) where the plaintiff presented evidence that Dorn Medical

Center improperly calculated his Market pay – effectively decreasing his Market Pay as

his Base Pay rose – resulting in plaintiff being paid the same Total Pay but less Market

Pay than his junior peers. 2017 WL 1162978, at *3.

       Concluding that the plaintiff had set forth a prima facie case, the court rejected

the argument (and the Magistrate Judge’s recommendation) that it should review only

the plaintiff’s Total Pay (as opposed to plaintiff’s Market Pay) in assessing plaintiff’s pay

disparity claims where defendant’s pay decisions were “attempt[s] to ensure all

anesthesiologists … receive[d] comparable salaries” as doing so would ignore that the

calculation of Market Pay is controlled by the statutory factors codified in 38 U.S.C.

§ 7431(c)(4). Kennedy, 2017 WL 1162978, at *5. As the court aptly noted, assessing

the downward adjustments to the plaintiff’s Market Pay in tandem with 38 U.S.C.

§ 7431(c)(4) “compel[led] the conclusion that Plaintiff’s experience serving Dorn Medical

Facility ha[d] rendered him less valuable over time,” which was not supported by the

record and which “would seem incongruent with the purposes underl[y]ing the Pay Act.”

Id.

       The Court finds this analysis persuasive.        Whether or not the Bronx VA’s

adjustments to Market Pay were efforts to make its anesthesiologists’ salaries




                                             18
        Case 1:18-cv-07726-RWL Document 58 Filed 09/24/20 Page 19 of 48




comparable to those of others at sister VA facilities and in the private sector, the Court

cannot ignore the clear directives contained in 38 U.S.C. § 7431 to assess different

components of a VA physician’s Total Pay – Base, Market, and Performance – by

specific criteria.   To focus solely on Total Pay and not Market Pay would allow

potentially discriminatory conduct to go undetected.

       This can be illustrated as follows.       As explained above, the Act mandates

consideration of several factors in setting Market Pay – including at least the

employee’s experience, both in specialty and with the VA; board certification; the

particular VA facility’s specialty needs; and local market rates.         See 38 U.S.C.

§ 7431(c)(4)(A)-(E).   Three of those factors can be expected to weigh in favor of

increasing Dr. Wagh’s salary. It is undisputed that Dr. Wagh “had many more years of

experience as an anesthesiologist, and had worked for the VA longer, than each of the

other staff anesthesiologists …” (Pl. 56.1 Statement ¶ 56; Def. 56.1 Counterstatement

¶ 56), and that Plaintiff was considered by his colleagues to be the “the glue that binds

our department together.” (Stark Decl. Ex. 8.)

       Yet the evidence indicates that Defendant ignored these factors in setting the

2017 salaries and instead considered only local market rates and board certification.

(Pl. 56.1 Statement ¶ 62; Stark Decl. Exs. 12, 24; Garrison Dep. 192:5-7, 200:13-14,

203:9-19.) Why Defendant gave short shrift to the other factors may have a perfectly

valid non-discriminatory explanation, but it is an explanation that merits consideration in

light of its effect on Dr. Wagh’s Market Pay and, consequently, Total Pay relative to his

colleagues. As in Kennedy, factors that likely would result in Dr. Wagh’s receiving

higher Market Pay, and therefore Total Pay, than he did were simply ignored, and the




                                            19
       Case 1:18-cv-07726-RWL Document 58 Filed 09/24/20 Page 20 of 48




Bronx VA effectively penalized him for his longevity rather than giving him the benefit it

otherwise would provide. Whether or not that is because of discriminatory animus is

another question, but, regardless, Dr. Wagh receives less pay relative to his colleagues

than he otherwise would if all mandatory factors were considered.

        Accordingly, the Court will consider the adjustments to both Market Pay and

Total Pay in assessing Dr. Wagh’s claims. With that in mind, it is clear that Dr. Wagh

has established that he was paid less than his non-Orthodox colleagues.           Plaintiff

indisputably received a lower Market Pay raise, both in absolute terms and percentage

terms, than both his non-board-certified and board-certified colleagues. Dr. Lee, the

only other non-board-certified anesthesiologist at the Bronx VA at the time of the 2017

raises, was paid $44,187 more in Market Pay than Dr. Wagh after those raises. (Pl.

56.1 Statement ¶¶ 45-47.) Similarly, Dr. Wagh’s board-certified colleagues were paid

between $57,389 and $60,789 more in Market Pay than Dr. Wagh following the 2017

raises. (Pl. 56.1 Statement ¶¶ 39, 41, 43, 50, 52, 54.) Again, Defendant may have

good reasons for why Dr. Wagh received considerably less Market Pay, but that is a

separate issue discussed later.

      With respect to Total Pay, Dr. Wagh received more pay than his sole non-board-

certified colleague, Dr. Lee. But Dr. Wagh has established that he received less Total

Pay than his board-certified colleagues. They each received Total Pay of $315,000

while Dr. Wagh received, ultimately, $305,000. Again, there may be perfectly good

reasons for why that is so, but, regardless, Dr. Wagh received less pay. Accordingly,

Dr. Wagh has met his initial burden with respect to the “less pay” portion of the second

element of his discrimination claim.




                                           20
       Case 1:18-cv-07726-RWL Document 58 Filed 09/24/20 Page 21 of 48




              b.     “Similarly Situated” Colleagues

       Defendant argues that Dr. Wagh is not “similarly situated” to his more

marketable, board-certified colleagues.     (Def. Reply at 7-8.)    The Court disagrees,

finding instead that a genuine issue of material fact exists as to whether Plaintiff is

“similarly situated” to his board-certified colleagues. See Graham, 230 F.3d 34, 39 (2d

Cir. 2000) (“Whether two employees are similarly situated ordinarily presents a question

of fact for the jury.”); accord Harrison v. Port Authority of New York and New Jersey, No.

17-CV-6281, 2020 WL 1233637, at *6 (S.D.N.Y. March 13, 2020); cf. Cine SK8, Inc. v.

Town of Henrietta, 507 F.3d 778, 790-91 (2d Cir. 2007) (“this rule is not absolute and ‘a

court can properly grant summary judgment where it is clear that no reasonable jury

could find the similarly situated prong met’”) (quoting Harlen Associates v. Incorporated

Village of Mineola, 273 F.3d 494, 499 n.2 (2d Cir. 2001)).

       In articulating the standard for discrimination based on disparate treatment, the

Second Circuit has stated that “a plaintiff must allege that ‘[he] was similarly situated in

all material respects to the individuals with whom [he] seeks to compare [himself].’”

Brown v. Daikin America Inc., 756 F.3d 219, 230 (2d Cir. 2014) (quoting Graham, 230

F.3d at 39). What constitutes “all material respects” is case-specific and thus varies

from case to case. Id. But it is well settled that a plaintiff does not need to show that he

is “identical” to a co-worker in order to satisfy this prong of a prima facie discrimination

case. Ruiz v. County of Rockland, 609 F.3d 486, 494 (2d Cir. 2010) (quoting Graham,

230 F.3d at 40). Instead, “the judgment rests on ‘whether the plaintiff and those he

maintains were similarly situated were subject to the same workplace standards,’” such




                                            21
       Case 1:18-cv-07726-RWL Document 58 Filed 09/24/20 Page 22 of 48




that “[t]he plaintiff’s and comparator’s circumstances … bear a ‘reasonably close

resemblance.’” Brown, 756 F.3d at 230 (quoting Graham, 230 F.3d at 40).

       Similarity depends on “actual job content,” which the Second Circuit has stated

consists of more than “identical job titles.” Byrne v. Telesector Resources Group, Inc.,

339 F. App’x 13, 16 (2d Cir. 2009) (summary order). Employment characteristics that

can support the conclusion that two employees are “similarly situated” pursuant to Title

VII include “similarities in education, seniority, performance, and specific work duties”

and “similar requirements for skill, effort and responsibility for jobs performed under

similar working conditions.” Potash v. Florida Union Free School District, 972 F. Supp.

2d 557, 580 (S.D.N.Y. 2013) (internal quotation marks and citations omitted); see Chan

v. NYU Downtown Hospital, No. 03-CV-3003, 2006 WL 345853, at *4 (S.D.N.Y. Feb. 14,

2006) (characterizing “similarly situated” in terms of “responsibilities, tenure, experience,

background, qualifications, education, etc.”); Quarless v. Bronx-Lebanon Hospital

Center, 228 F. Supp. 2d 377, 383-84 (S.D.N.Y. 2002) (“in order to be similarly situated,

other employees must have reported to the same supervisor as the plaintiff, must have

been subject to the same standards governing performance evaluation and discipline,

and must have engaged in conduct similar to the plaintiff’s”) (citation omitted).

       The record here is sparse with respect to the educational history, seniority, and

performance backgrounds of Dr. Wagh’s non-Orthodox colleagues, all of which are

considerations for establishing whether an employee is “similarly situated” to a

proposed comparator. Potash, 972 F. Supp. 2d at 580. Dr. Wagh highlights this factual

gap, condemning Defendant for “manifest[ing] sheer indifference to the qualifications of

everybody else” and for failing to “bother conducting analyses of the background,




                                             22
       Case 1:18-cv-07726-RWL Document 58 Filed 09/24/20 Page 23 of 48




performance, or accomplishments of Dr. Wagh’s fellow anesthesiologists” when pay

determinations were made. (Pl. Opp. at 13.) But, as described above, the parties do

not dispute Dr. Wagh’s comparatively greater experience and tenure with the Bronx VA

and his importance to the department.

      Defendant appears to concede that Dr. Wagh is “similarly situated” to his non-

board-certified, non-Orthodox colleagues (Def. Mem. at 11-12), but maintains that Dr.

Wagh is not “similarly situated” to his board-certified, non-Orthodox colleagues as they

“are more marketable than him because they are board certified and board eligible,

even though they may have less tenure at the VA” (Def. Reply at 7). Defendant’s

argument is not without merit. After all, “board certification” is one of the factors to be

considered when determining Market Pay for physicians at VA facilities. 38 U.S.C.

§ 7431(c)(4)(D); see Meyer v. McDonald, 241 F. Supp. 3d 379, 383-85 (E.D.N.Y. 2017)

(recognizing that board certification may increase a physician’s value, and granting

summary judgment dismissing psychiatrist’s claim of age discrimination against VA

employer that rejected plaintiff, who was not board certified, and filled position with a

younger, board-certified candidate), aff’d sub nom. Meyer v. Shulkin, 722 F. App’x 26

(2d Cir. 2018) (summary order).

      It is disingenuous, however, for Defendant to rely on only one of the criteria by

which pay was to be determined – board certification – to negatively distinguish Dr.

Wagh from his colleagues, while ignoring factors that positively distinguish him (again,

experience, tenure at the VA, importance to the Bronx VA).          Moreover, the record

contains considerable evidence of relevant considerations – such as requirements for

duties, skills, and performance – suggesting that Dr. Wagh is similarly situated to his




                                            23
       Case 1:18-cv-07726-RWL Document 58 Filed 09/24/20 Page 24 of 48




colleagues, regardless of board certification. Potash, 972 F. Supp. 2d at 580. Thus, for

example, it is undisputed that Dr. Wagh, like his colleagues, is a licensed physician who

specializes in anesthesia. (Pl. 56.1 Statement ¶ 4.) It is also undisputed that Dr. Wagh

held the same “Category 1” clinical privileges as all of the other anesthesiologists at the

Bronx VA. 13    (Garrison Dep. 196:21-25.)        And Dr. Garrison affirmed that the

anesthesiologists at the Bronx VA “can all do the same things” and was unaware of any

tasks that other anesthesiologists could do that Dr. Wagh could not do. (Garrison Dep.

197:2-7.)

      Dr. Wagh’s performance reviews also suggest that his responsibilities and skills

are similar to those of his board-certified peers. Those reviews consistently refer to Dr.

Wagh as a “very experienced, hard working and conscientious anesthesiologist” who “is

routinely called upon by other practitioners to provide technical or decision making

assistance.” (Stark Decl. Ex. 4 (performance review dated November 15, 2017); see

also Stark Decl. Ex. 5 (performance review dated November 15, 2018 referring to Dr.

Wagh as “an experienced, knowledgeable and dedicated anesthesiologist” who is

“routinely called upon to assist other members of the department to provide clinical

recommendations or technical assistance); Stark Decl. Ex. 6 (performance review dated

May 11, 2018 stating same).)

      In light of the minimal showing necessary to make a prima facie case, and the

considerable evidence that Dr. Wagh and his colleagues could all perform the same

tasks, had the same responsibilities, and were subject to the same standards, the Court


13
  Dr. Garrison testified that “Category 1” privileges are “granted when there is evidence
that the physician has the training, background, and expertise to receive them” and
when physicians “have established that they’re able to work independently.” (Garrison
Dep. 56:10-18.)


                                            24
          Case 1:18-cv-07726-RWL Document 58 Filed 09/24/20 Page 25 of 48




finds that a reasonable jury could determine that Dr. Wagh and his board-certified

colleagues are similarly situated. See Jaquez v. New York City Health and Hospitals

Corporation, No. 14-CV-3393, 2016 WL 155279, at *6 (S.D.N.Y. Jan. 12, 2016)

(assuming arguendo and for purposes of summary judgment that plaintiff met

requirement to show prima facie case of pay disparity despite lingering questions over

whether plaintiff had met his burden of proof with respect to the “similarly situated”

prong).

      2.       Discriminatory Animus

      The Court next assesses whether Dr. Wagh has presented a prima facie case

that the Bronx VA’s compensation decisions were motivated by discriminatory animus.

While Defendant argues that Dr. Wagh has not proffered “any evidence” that religion

“played any role” in the pay decision at issue, and thus failed to satisfy this initial

burden, Dr. Wagh counters that there are three separate bases by which he has

satisfied his prima facie burden: (1) the “considerable” size of the pay disparity between

Plaintiff and his fellow anesthesia attendings; (2) discriminatory statements made

against Jews and Dr. Wagh by Dr. Boggs and Dr. Langhoff, the two physicians “who

decided what the pay should be”; and (3) Dr. Garrison’s failure to investigate Dr. Wagh’s

initial complaint of discrimination. (Pl. Opp. at 17-19.) The Court addresses each of

these bases in turn.

               a.      “Considerable” Pay Disparity

      Dr. Wagh first argues that the “considerable” difference between his Market Pay

and the Market Pay of his less experienced, non-Orthodox colleagues evinces

discrimination. Dr. Wagh points specifically to Drs. Gleit, Trentalange, and Mattison as




                                           25
       Case 1:18-cv-07726-RWL Document 58 Filed 09/24/20 Page 26 of 48




examples. All three of these physicians were hired after the February 2017 Market Pay

raises went into effect, and all were given starting salaries that included between

$40,000 and $50,000 more Market Pay than Dr. Wagh.             (Pl. Opp. at 17; Pl. 56.1

Statement ¶¶ 79, 85, 90.) In response, Defendant echoes its argument that Dr. Wagh’s

focus on Market Pay rather than Total Pay is misplaced. Separately, Defendant argues

that evidence that other Jewish anesthesiologists received significant raises negates Dr.

Wagh’s argument that his own, smaller raise was motivated by religious discrimination.

(Def. Reply at 10; Def. Mem. at 11.)

      The Court addresses Defendant’s arguments first, both of which have been

rejected by earlier portions of this decision. For the reasons stated above, both Market

Pay and Total Pay are relevant. And Defendant’s second argument is another example

of conflating Orthodox Judaism with other forms of Judaism. Dr. Wagh contends that

he was treated differently than his similarly situated, non-Orthodox colleagues. Sizable

raises to non-Orthodox attending anesthesiologists – Jewish or not – do not evince

otherwise.

      The Court now turns to assessing whether the “considerable” difference between

Dr. Wagh’s Market Pay and the Market Pay of his less-experienced, non-Orthodox

colleagues is prima facie evidence of discriminatory animus. Dr. Wagh cites no case

law in support of his argument, seemingly positing that the sizeable differences between

his Market Pay and the Market Pay of his non-Orthodox colleagues speaks for itself.

That being said, the Court agrees with Dr. Wagh that the difference between his Market

Pay and the Market Pay of his non-Orthodox colleagues is significant. It is undisputed

that the upward adjustments to Market Pay for all other attending anesthesiologists (i.e.,




                                           26
       Case 1:18-cv-07726-RWL Document 58 Filed 09/24/20 Page 27 of 48




all non-Orthodox anesthesiologists) ranged between $46,000 and $50,000, while Dr.

Wagh’s was $9,784. (Pl. 56.1 Statement ¶¶ 38-45, 49-54; Stark Decl. Exs. 9-15.) It is

also undisputed that anesthesiologists who were subsequently hired – including one

who had only just completed her residency program – earned between $44,000 and

$64,000 more in Market Pay than Dr. Wagh and, before Dr. Wagh complained, the

same total salary as Dr. Wagh, despite Dr. Wagh’s having practiced anesthesiology at

the VA for over thirty years. (Pl. 56.1 Statement ¶¶ 79, 82-83, 85, 90.) In sum, all non-

Orthodox attending anesthesiologists earned at least $44,000 more in Market Pay than

Plaintiff following the 2017 raises.

       Quite apart from the absolute differential in the Market Pay raise, the differential

in Market Pay raises is all the more significant because those raises well exceed the

value that Defendant attributed to board certification.        The information on pay

differences between board-certified and non-board-certified anesthesiologists at other

VA locales (albeit obtained after the fact), showed that board certification provided

approximately $10,000 to $25,000, or more, in value. 14 (Stark Decl. Ex. 28.) That

leaves anywhere from $19,000 (the difference between $44,000 and $25,000) to

$54,000 (the difference between $64,000 and $10,000) unaccounted for by the amount

that the Bronx VA’s research attributed to board certification. Similarly, in setting the

2017 raises, Defendant attributed a value of $20,000 to board certification. (See Reddy

Decl. Ex. 6 (Dr. Garrison email recommending $315,000 for board certified

anesthesiologists, and $295,000 for those not certified).) But the differential in Market


14
  One outlier suggests a difference of $90,000 between board-certified and non-board-
certified status. (See Stark Decl. Ex. 28 (New Jersey noted as having one “nonboard
certified, salary of $220K” and a second non-board-certified “recent graduate who is
expected to certify soon; salary is $310,000”).)


                                            27
       Case 1:18-cv-07726-RWL Document 58 Filed 09/24/20 Page 28 of 48




Pay was $46,000 to $50,000 as between Dr. Wagh and his board-certified colleagues,

leaving $26,000 to $30,000 unexplained by board certification.

      Considering the minimal pleading standard necessary to establish a prima facie

case of discrimination, the fact that Dr. Wagh – an experienced, well-respected

attending anesthesiologist who had been with the Bronx VA for thirty-two years and

came to be considered “the heart and soul of the anesthesiology department” (Stark

Decl. Ex. 7) – earned substantially less Market Pay than recent graduates could support

a reasonable jury’s finding that Defendant had untoward motives in setting Dr. Wagh’s

pay. See Jaquez, 2016 WL 155279, at *6 (concluding that $10,000 pay gap between

plaintiff’s salary and coworkers could prompt a reasonable juror to “infer discrimination

on the basis of the large gap”) (citing Norville v. Staten Island University Hospital, 196

F.3d 89, 95 (2d Cir. 1999)).

             b.     Statements by Dr. Boggs and Dr. Langhoff

      Plaintiff also points to allegedly invidious statements made by two other

physicians at the Bronx VA – Drs. Boggs and Langhoff – to support his prima facie case

that his 2017 market pay raise was motivated by discriminatory intent. Specifically, Dr.

Wagh asserts that soon after participating in the 2017 pay raises, Dr. Boggs, the then

Chief of Anesthesiology, told a group of anesthesiologists, including Dr. Wagh, that the

Bronx VA “should not hire any more Jews in the Anesthesia Department”. 15 (See Pl.

56.1 Statement ¶ 67; Def. 56.1 Counterstatement ¶ 67 (denying that Dr. Boggs

participated in the 2017 market pay raise, but remaining silent as to whether Dr. Boggs


15
  Dr. Schwartz testified that Dr. Boggs stated that “we should not hire more Jews
because we can’t staff the Jewish holidays.” (Excerpts from Transcript of Deposition of
Andrew Schwartz taken Sept. 5, 2019, attached as Ex. 23 to Stark Decl. (“Schwartz
Dep.”), 76:20-24.)


                                           28
       Case 1:18-cv-07726-RWL Document 58 Filed 09/24/20 Page 29 of 48




made the comment alleged); see also Dr. Wagh Dep. 83:15-19.) In addition, Dr. Wagh

asserts that Dr. Langhoff, the then Director of the Bronx VA, purportedly asked Dr.

Boggs “Who cares about Dr. Wagh?” during the same time period. (Pl. 56.1 Statement

¶ 69; Dr. Wagh Dep. 79:6-11.) Defendant does not deny that these statements were

made, but contests their relevance to Dr. Wagh’s claim. (Def. Mem. 11; Def. Reply 6-7.)

      The Second Circuit has held that “an inference of discriminatory intent may be

established by, inter alia, ‘the employer’s … invidious comments about others in the

employee’s protected group.” Sassaman, 566 F.3d at 312 (quoting Abdu-Brisson, 239

F.3d at 467); see also Nidzon v. Konica Minolta Business Solutions, USA, Inc., 752 F.

Supp. 2d 336, 351 (S.D.N.Y. 2010) (“Verbal comments can support a finding of

discriminatory intent when ‘a plaintiff demonstrates that a nexus exists between the

allegedly discriminatory comments and defendant’s decision ….’”) (quoting Prinin v.

Raffi Custom Photo Laboratory, Inc., 383 F. Supp. 2d 628, 636 (S.D.N.Y. 2005)).

      In contrast, mere “stray remarks,” without more, generally do not constitute

sufficient evidence to support a case of employment discrimination. Danzer v. Norden

Systems, Inc., 151 F.3d 50, 56 (2d Cir. 1998).       “[T]he purpose of characterizing a

remark as ‘stray’ is ‘to recognize that all comments pertaining to a protected class are

not equally probative of discrimination.’” Liburd v. Bronx Lebanon Hospital Center, No.

07-CV-11316, 2009 WL 900739, at *4 (S.D.N.Y. April 3, 2009) (quoting Tomassi v.

Insignia Financial Group, Inc., 478 F.3d 111, 115 (2d Cir. 2007)), aff’d, 372 F. App’x 137

(2d Cir. 2010) (summary order). To assess how “probative of discrimination” a given

remark is, the Court must consider it in context, acknowledging that “the more remote

and oblique the remarks are in relation to the employer’s adverse action, the less they




                                           29
       Case 1:18-cv-07726-RWL Document 58 Filed 09/24/20 Page 30 of 48




prove that the action was motivated by discrimination” and “[t]he more a remark evinces

a discriminatory state of mind, and the closer the remark’s relation to the allegedly

discriminatory behavior, the more probative that remark will be.” Id. (quoting Tomassi,

478 F.3d at 115).

      Consistent with that guidance, the Second Circuit has endorsed a framework that

considers: “(1) who made the remark (i.e., a decision-maker, a supervisor, or a low-level

co-worker); (2) when the remark was made in relation to the employment decision at

issue; (3) the content of the remark (i.e., whether a reasonable juror could view the

remark as discriminatory); and (4) the context in which the remark was made (i.e.,

whether it was related to the decision-making process).”              Henry v. Wyeth

Pharmaceuticals, Inc., 616 F.3d 134, 149 (2d Cir. 2010); see also Nidzon, 752 F. Supp.

2d at 351 (noting that “whether the comment was made by a decision maker, whether

the comment related to the employment decision at issue, and the closeness in time of

the action and the remark” were relevant to assess whether comment evinces

discriminatory intent). With that framework in mind, the Court will assess the comments

of Dr. Boggs and Dr. Langhoff.

                    i.     Dr. Boggs

      As stated above, soon after the pay raises at issue, Dr. Boggs, the then Chief of

Anesthesiology, purportedly told a group of anesthesiologists, including Dr. Wagh, that

the Bronx VA “should not hire any more Jews in the Anesthesia Department.” 16 (Pl.



16
  Dr. Wagh’s reliance on Dr. Boggs’ comment – which, on its face, references Jews, not
Orthodox Jews – contradicts other arguments lodged by Dr. Wagh, which are premised
on the distinction between Orthodox Jews and non-Orthodox Jews. Dr. Wagh
emphasizes throughout his submissions that he is the only Orthodox Jew who serves as
an attending anesthesiologist at the Bronx VA, and cites that in distinguishing himself


                                           30
       Case 1:18-cv-07726-RWL Document 58 Filed 09/24/20 Page 31 of 48




56.1 Statement ¶ 67; Def. 56.1 Counterstatement ¶ 67 (admitting in relevant part); see

also Dr. Wagh Dep. 83:15-20, 84:8-20.) Defendant does not dispute that this comment

was made.     Defendant argues instead that the comment is irrelevant to whether

decisions related to Dr. Wagh’s compensation were motivated by religious

discrimination because Dr. Boggs did not participate in those decisions.      (See Def.

Reply at 4-5; Def. 56.1 Statement ¶ 11 (“The individuals responsible for pay

determinations are Dr. Sarah Garrison, as Chief of Staff, individuals that form each

Compensation Review Panel, and Dr. Erik Langhoff, the Medical Center Director.”); Def.

56.1 Counterstatement ¶ 66 (alleging that Dr. Boggs “approved the requesting of a

salary review by the compensation review panel but did not make decisions regarding

salary increase”).) Dr. Wagh disputes this, arguing that Dr. Boggs was “one of two

persons to approve the 2017 Market Pay increases” at issue. (Pl. Opp. at 18; see also

Pl. 56.1 Statement ¶ 66 (asserting that Dr. Boggs “approved each of the 2017 Market

Pay Increases”).)

      In support of their respective contentions about Dr. Boggs’ participation (or lack

thereof) in the relevant pay decisions, both parties refer the Court to the Compensation

Panel Action forms completed on February 9, 2017. All such forms are signed by Dr.



from his Jewish colleagues. (See, e.g., Pl. Opp. at 17 (“the pay disparity between his
fellow Anesthesia Attendings and Dr. Wagh, the only Orthodox Jew, is not subtle but
considerable”); Pl. 56.1 Statement ¶ 11 (“None of the anesthesiologists who worked at
the Bronx VA from 2015 through the present, except for Plaintiff, was an Orthodox
Jew.”).) But in relying on Dr. Boggs’ comment, Dr. Wagh seizes on a statement about
Jews generally, not Orthodox Jews specifically. While it is not for this Court to say who
or exactly what group Dr. Boggs meant when he referenced “Jews,” the Court cautions
that Dr. Wagh cannot credibly argue that evidence of raises given to other Jewish
attending anesthesiologists do not negate his claims that he was discriminated against
as an Orthodox Jew (Pl. Opp. at 17-18), while also arguing that comments directed
towards all Jews generally evidence the animus necessary to support those claims.


                                           31
       Case 1:18-cv-07726-RWL Document 58 Filed 09/24/20 Page 32 of 48




Boggs underneath the phrase “SUPERVISOR’S APPROVAL.” (Stark Decl. Exs. 12,

24.)   Unsurprisingly, the parties interpret Dr. Boggs’ signature differently: Dr. Wagh

maintains that Dr. Boggs’ signature indicates that he approved the physicians’ pay

increases; Defendant maintains that Dr. Boggs’ signed those forms as the respective

employee’s “supervisor” requesting a salary review but not as a member of the

compensation panel.        Neither party presents evidence that definitively resolves this

dispute; the issue remains one for the factfinder. 17

       To the extent Dr. Boggs is found to be a decisionmaker over the pay raises at

issue, and given the timing of his comment being “shortly after” the raises took place, a

reasonable jury could find that Dr. Boggs’ comment amounts to more than a “stray

remark” and further contributes to Plaintiff’s prima facie showing of discriminatory

animus.

                     ii.      Dr. Langhoff

       It is undisputed that Dr. Langhoff, the then Medical Center Director of the Bronx

VA, asked Dr. Boggs “Who cares about Wagh?” upon learning that Dr. Wagh was



17
    Defendant directs the Court to testimony given by Dr. Langhoff, the then Director of
the Bronx VA, in support of its contention that Dr. Langhoff and Dr. Garrison were the
individuals responsible for pay determinations. But the testimony cited does not
address whether Dr. Boggs was at all involved in pay determinations. (See Excerpts
from Transcript of Deposition of Erik Langhoff taken Sept. 23, 2019, attached as Ex. 14
to Reddy Decl. (“Langhoff Dep.”), 17:12-15 (stating that Langhoff’s present title was
“Medical Center Director”), 38:24-39:12 (stating that Dr. Garrison was responsible to
respond to the attending anesthesiologists’ 2016 letter complaining about compensation
because “[t]he chief of staff is responsible for all clinical staff and conducts negotiations
of salary with HR”), 62:5-11 (stating that Dr. Langhoff approved physicians’ “total
compensation”).) Defendant also points out that Dr. Schwartz replaced Dr. Boggs as
the Chief of Anesthesiology in 2017, but that “Plaintiff does not allege that Dr. Schwartz
also has involvement in decisions regarding his compensation.” (Def. Reply at 4-5 n.2.)
While the evidence to which Defendants point is relevant to the issue of Dr. Boggs’ role,
it hardly resolves it as a matter of law.


                                             32
       Case 1:18-cv-07726-RWL Document 58 Filed 09/24/20 Page 33 of 48




dissatisfied with the 2017 raise to his Market Pay. (Pl. 56.1 Statement ¶ 69; Dr. Wagh

Dep. 79:6-11.)     Defendant argues that Dr. Langhoff’s comment does not evince

discrimination as it “makes no reference to Plaintiff’s religion.” (Def. Mem. at 11.) While

the Court acknowledges that Dr. Langhoff’s comment does not expressly reference Dr.

Wagh’s religion, Defendant’s position ignores other indicia by which a reasonable jury

could find that the comment – albeit vague – amounts to more than a “stray remark,”

namely that Dr. Langhoff approved the disputed pay raise, that he made this comment

“shortly after” doing so, and that he made this comment at or around the same time as

Dr. Boggs’ comment. (Pl. 56.1 Statement ¶¶ 67-69.) See Henry v., 616 F.3d at 149

(listing relevant factors other than content of the statement to determine whether the

remark should be considered invidious or stray).          The precise meaning behind Dr.

Langhoff’s ill-timed comment and whether he had in mind Dr. Wagh’s religion when he

said “Who cares about Wagh?” is for the factfinder to consider.

              c.     Dr. Garrison’s Failure          to     Address    Plaintiff’s   Initial
                     Discrimination Complaint

       Dr. Wagh also claims that Dr. Garrison’s failure to address Dr. Wagh’s written

complaint of discrimination supports a prima facie case that Defendant’s compensation

decisions were motivated by discriminatory animus.           Defendant does not directly

respond to this argument, asserting instead that “Dr. Garrison has not made any

derogatory comments against Dr. Wagh based on his religion” and that Dr. Wagh’s

allegations are simply “a series of false suppositions and assumptions” made “to

suggest that Dr. Garrison discriminated against him.” (Def. Reply at 6.)

       The Second Circuit has held that “[t]he failure of an employer to conduct an

adequate investigation or to undertake an appropriate response can constitute evidence



                                            33
        Case 1:18-cv-07726-RWL Document 58 Filed 09/24/20 Page 34 of 48




in support of a Title VII plaintiff’s allegations.” Sassaman, 566 F.3d at 314-15; see also

Mandell, 316 F.3d at 378-79 (employer’s failure to investigate allegations of anti-Semitic

atmosphere in the workplace raised an inference of “illegal animus”); cf. Eka v.

Brookdale Hospital Medical Center, 247 F. Supp. 3d 250, 268 (E.D.N.Y. 2017) (rejecting

argument that failure to investigate allegations of discrimination could serve as basis to

establish prima facie case where complaints “never mentioned [plaintiff’s] national origin

or claim that [defendant] was discriminating or retaliating against him on the basis of his

national origin”).

       It is undisputed that Dr. Garrison was the Chief of Staff of the Bronx VA during the

relevant period, recommended the specific amounts for the disputed raises received by

each of the attending anesthesiologists of the Bronx VA in 2017, and served as the

chairperson of the compensation committee that decided those raises.             (Pl. 56.1

Statement ¶ 70.) In August 2017 (after Dr. Wagh’s raise had been increased by another

$10,000 to a Total Pay of $305,000), Dr. Wagh contacted Dr. Garrison to complain that

the 2017 Market Pay raises “appeared to single [him] out for inappropriate

compensation” as “[n]ew and recently hired attending’s [sic] with similar credentials, but

no comparable tenure are getting paid the same combined base and locality pay as

[him].” (Stark Decl. Ex. 26.)

       In that email, Dr. Wagh suggested that the pay discrepancies “may also reflect

discrimination (based on my age or religion)” and notified Dr. Garrison that he had

become aware of “derogatory remarks made about [him]” by Dr. Langhoff “in presence

of one or more other Hospital employees.”          (Stark Decl. Ex. 26.)     Dr. Garrison

responded to Dr. Wagh’s email two days later, stating that “[s]alary determinations within




                                            34
       Case 1:18-cv-07726-RWL Document 58 Filed 09/24/20 Page 35 of 48




a given service include many factors, including duration of service and board

certification status” and noting that “[t]here has been no intent of discrimination or of

retaliation.” (Stark Decl. Ex. 26.) Dr. Garrison could not recall whether she took any

further action following Dr. Wagh’s initial complaint of discrimination. (Garrison Dep.

131:19-132:2, 132:11-15.) But Dr. Garrison acknowledged that she had received EEO

training and that such training calls for her to refer complaints of discrimination “to the

EEO person in Human Resources.” (Garrison Dep. 132:3-10.)

      Dr. Wagh clearly communicated his concern to Dr. Garrison that the disputed

2017 raises may have been motivated by “discrimination (based on [his] age or

religion).” (Stark Decl. Ex. 26.) Dr. Garrison’s response expressly acknowledges Dr.

Wagh’s complaint, stating that “[t]here has been no intent of discrimination or of

retaliation.” (Stark Decl. Ex. 26.) But there is no evidence before the Court to suggest

that Dr. Garrison took any additional steps to investigate Dr. Wagh’s complaint, despite

her familiarity with policies calling for her to do just that. Accordingly, Dr. Garrison’s

inaction in the wake of Dr. Wagh’s complaint supports Plaintiff’s prima facie showing

that Defendant’s compensation decisions were motivated by discriminatory animus.

      In sum, while not all evidence on which Dr. Wagh relies may be probative of

discriminatory animus, several aspects are – namely, the magnitude of the Market Pay

differential, the comments of Dr. Boggs and Dr. Langhoff, and Dr. Garrison’s failure to

investigate. 18 Taking those pieces of evidence together, Dr. Wagh has satisfied his

minimal, but essential, burden of showing a prima facie claim of discrimination.


18
   Dr. Wagh also contends that the 2017 pay increase was “not an isolated incident of
disparate treatment” because the same decision makers excluded Dr. Wagh from the
2016 Market Pay increases as well. (Pl. Opp. at 17.) The Court acknowledges that
argument and its relevance but does not find that it adds materially to the analysis.


                                            35
       Case 1:18-cv-07726-RWL Document 58 Filed 09/24/20 Page 36 of 48




Accordingly, the Court will proceed to the second and third prongs of the McDonnell

Douglas framework to determine whether Plaintiff’s claim survives summary judgment.

B.     Legitimate, Non-Discriminatory Rationale

       Under the McDonnell Douglas framework, once the plaintiff has made out a

prima facie case of discrimination – as Dr. Wagh has done here – the burden shifts to

the employer to offer some legitimate, nondiscriminatory rationale for its actions.

McDonnell Douglas, 411 U.S. at 802; see also Philpott v. State University of New York,

805 F. App’x 32, 34 (2d Cir. 2020) (summary order) (same).

       Defendant argues that Dr. Wagh received a lesser raise to his Market Pay due to

his lack of board certification, which made him less marketable, and thus less cost to

retain, than his board-certified peers. (Def. Mem. at 1, 12-13.) That explanation is

corroborated by the Compensation Panel Action forms memorializing each physician’s

Market Pay raise, which show that in setting Market Pay, Defendant focused on only

board certification and local market rates.

       Dr. Wagh concedes that Defendant’s rationale satisfies the second prong of the

McDonnell Douglas framework. (Pl. Opp. at 19-20.) Accordingly, the Court proceeds to

the third step of the McDonnell Douglas framework to determine whether Dr. Wagh has

produced evidence “sufficient to permit a rational finder of fact to infer that the

defendant’s decision was more likely than not based … in part on discrimination.”

Walsh v. New York City Housing Authority, 828 F.3d 70, 76 (2d Cir. 2016) (citation

omitted).




                                              36
       Case 1:18-cv-07726-RWL Document 58 Filed 09/24/20 Page 37 of 48




C.     Pretext

       At the third step of the McDonnell Douglas analysis, the Court must examine the

entire record as a whole to determine whether the plaintiff could persuade the trier of

fact that his employer intentionally discriminated against him. Pineda v. Byrne Dairy,

Inc., 212 F. Supp. 3d 467, 475 (S.D.N.Y. 2016); see also Byrnie v. Town of Cromwell,

Board of Education, 248 F.3d 93, 102 (2d Cir. 2001) (“At summary judgment in an

employment discrimination case, a court should examine the record as a whole, just as

a jury would, to determine whether a jury could reasonably find an invidious

discrimination purpose on the part of an employer.”); James v. New York Racing

Association, 233 F.3d 149, 154 (2d Cir. 2000) (“the standard for determining whether

the evidence was sufficient to sustain the submission of plaintiff’s case to the jury was

simply whether on the basis of that evidence, a factfinder could reasonably find the

essential elements of a case of discrimination”). Put differently, a plaintiff may defeat a

motion for summary where “‘plaintiff’s prima facie case, combined with sufficient

evidence to find that the employer’s asserted justification is false, may permit the trier of

fact to conclude that the employer unlawfully discriminated.’” Byrnie, 248 F.3d at 102

(quoting Reeves v. Sanderson Plumbing Products, Inc., 530 U.S. 133, 148 (2000)).

       To successfully defeat summary judgment, a plaintiff must present “‘specific

facts’ – not conclusory allegations, speculation, surmise, or ‘feelings’ – to show the

existence of genuine issues for trial.” Agugliaro v. Brooks Brothers, Inc., 927 F. Supp.

741, 748 (S.D.N.Y. 1996). But because the record must be viewed as a whole, “[n]o

one piece of evidence need be sufficient, standing alone, to permit a rational finder of

fact to infer that defendant’s employment decision was more likely than not motivated in




                                             37
       Case 1:18-cv-07726-RWL Document 58 Filed 09/24/20 Page 38 of 48




part by discrimination.” Walsh, 828 F.3d at 76. Viewing the record as a whole is critical

in discrimination cases as each individual piece of evidence, standing alone, might be

insufficient to permit a claim to survive summary judgment, but more than suffice when

all considered together.    Danzer, 151 F.3d at 57-58 (reversing grant of summary

judgment where plaintiff’s proffered pieces of evidence, taken individually “might

arguably be insufficient to permit” discrimination suit to proceed, but “[t]aken altogether

as true … are more than enough to support a jury verdict” in his favor); Pineda, 212 F.

Supp. 3d at 475 (“Taking each piece of evidence individually could lead a court to

conclude there is insufficient evidence to permit a finding of discrimination, but when

taken together, the evidence may be enough to support a jury finding of

discrimination.”).

       In addition to the evidence offered in support of his prima facie case, Dr. Wagh

offers additional evidence in support of his argument that a reasonable jury could

disbelieve Defendant’s “legitimate, nondiscriminatory rationale”: (1) Defendant’s failure

to demonstrate that – at the time they were made – the 2017 raises to attending

anesthesiologists were supported by evidence of differential pay between board-

certified and non-board-certified anesthesiologists; and (2) Defendant’s failure to

consider all statutory factors that must be considered in determining Market Pay. 19

Taken together, those facts, if established along with those from Dr. Wagh’s prima facie

case, could support a reasonable jury’s finding of discrimination.      The Court briefly

addresses, first, however, the relative strength of Dr. Wagh’s prima facie case.


19
   Dr. Wagh dissects the supporting evidence into seven different categories. (Pl. Opp.
at 20-21.) The Court has condensed them into five: magnitude of pay differential,
invidious statements, failure to investigate, content and timing of market data, and
failure to consider all statutory factors.


                                            38
       Case 1:18-cv-07726-RWL Document 58 Filed 09/24/20 Page 39 of 48




       1.     Strength of Prima Facie Evidence of Discriminatory Animus

       The Second Circuit has directed that one of the relevant factors to be considered

in determining whether a plaintiff has satisfied the “ultimate burden of persuading the

trier of fact that the defendant intentionally discriminated against the plaintiff” is “the

strength of the plaintiff’s prima facie case.”    James, 233 F.3d at 156 (first quoting

Schnabel v. Abramson, 232 F.3d 83, 90 (2d Cir. 2000); and then quoting Reeves, 530

U.S. at 148-49). As noted above, Plaintiff proffered three bases for establishing a prima

facie case of discriminatory animus: (1) the “considerable” disparity between Dr. Wagh’s

Market Pay raise and those of his non-Orthodox colleagues; (2) allegedly “invidious”

statements by Drs. Boggs and Langhoff, both of whom participated in determining Dr.

Wagh’s raise; and (3) Dr. Garrison’s failure to investigate Plaintiff’s initial complaint of

discrimination.

       Although establishing a prima facie case, the evidence provided by Dr. Wagh is

far from strong.   For instance, a reasonable jury could readily find that Dr. Boggs’

comment about Jews had nothing to do with Orthodox Jews specifically and that Dr.

Langhoff’s “Who cares about Wagh?” comment had nothing to do with religion. This is

not a case, for example, where discriminatory comments are clear, unequivocal, and

frequent. And, although the Market Pay component of Dr. Wagh’s pay is very much at

issue, Defendant’s explanation that it sought to bring everyone’s total salary in line with

what the external market for anesthesiologists would bear could well be compelling

depending on what the jury finds in evaluating Defendant’s motivation.

       Having acknowledged that Dr. Wagh’s prima facie case is relatively thin, the

Court proceeds to the additional evidence that Dr. Wagh argues could lead a




                                            39
       Case 1:18-cv-07726-RWL Document 58 Filed 09/24/20 Page 40 of 48




reasonable jury to conclude that Defendant’s explanation for its pay decisions was

motivated by discriminatory animus.

      2.     Research of Pay Differences for Board-Certified Anesthesiologists

      Dr. Wagh argues that the documents memorializing Defendant’s calculation of

the 2017 pay raises cast doubt on Defendant’s legitimate, nondiscriminatory basis for

awarding Dr. Wagh a lesser raise than his colleagues. Specifically, Dr. Wagh points to

the identical Market Pay analysis recorded on the Compensation Panel Action forms

memorializing each physician’s Market Pay raise, and argues that it does not support

paying board-certified and non-board-certified attending anesthesiologists differently.

(Pl. Opp. at 21.) Defendant does not directly respond to that point, instead pointing to

evidence that Dr. Garrison “spoke to all the chiefs of staff” in the region to determine

whether board-certified anesthesiologists had different salaries than non-board-certified

anesthesiologists   and,   through    that   research,   found   that   non-board-certified

anesthesiologists were paid approximately $25,000 less. (Def. Reply at 9.)

      The timing of these actions is significant. All Compensation Panel Action forms

cited are dated February 9, 2017.       (See Stark Decl. Exs. 12, 24.)       As Dr. Wagh

suggests, the Compensation Panel Action forms are relatively bare, reflecting only

certain “Labor Market Data” and whether each physician maintained any board

certifications. (Stark Decl. Exs. 12, 24.) The Labor Market Data cited is identical for

each attending anesthesiologist and provides no salary data differentiating between

board and non-board certification. (See Stark Decl. Exs. 12, 24; see also Garrison Dep.

198:19-199:3 (affirming that “the information about Dr. Wagh’s market value is the same

as everyone else’s”).) As Dr. Garrison’s testified, the Bronx VA’s Human Resources




                                             40
        Case 1:18-cv-07726-RWL Document 58 Filed 09/24/20 Page 41 of 48




department could not find information “concerning market pay of non-board-certified

anesthesiologists in New York” when asked (though the timing of that ask is similarly

unclear). (Garrison Dep. 84:9-14; see also Stark Decl. Ex. 28 (email from Dr. Garrison

dated August 15, 2018, noting that the “HR data … doesn’t include information on board

certification”).)

        The timing of Dr. Garrison’s conversations with fellow chiefs of staff regarding

compensation between board-certified and non-board-certified anesthesiologists

occurred is decidedly less clear. Defendant does not place these conversations at a

certain point in time, and does not cite to any record evidence to suggest that they

occurred before the 2017 market pay raises went into effect. But Dr. Wagh cites to

record evidence that suggests Dr. Garrison’s conversations with fellow chiefs of staff

took place after Plaintiff’s initial complaint of discrimination. For example, in response to

a question asking what, if any, actions Dr. Garrison took to investigate the difference

between board-certified and non-board-certified wages after Dr. Wagh’s August 2017

complaint, Dr. Garrison stated that she “spoke with all of the chiefs of staff in our region

and asked them about board certification and if they had different salaries” and learned

that “most of the facilities only employed board certified anesthesiologists,” but those

that employed both tended to pay non-board-certified anesthesiologists at least

“$25,000 less.” (Garrison Dep. 146:5-25.)

        Similarly, Dr. Garrison sent an email approximately a year after Dr. Wagh’s initial

complaint that summarized data collected on salary differences between board-certified

and non-board-certified anesthesiologists.        (Stark Decl. Ex. 28.)      Dr. Garrison’s

language – that the data included was “what [she] was able to find,” that she has “heard




                                             41
       Case 1:18-cv-07726-RWL Document 58 Filed 09/24/20 Page 42 of 48




from the Chief[s] of Staff of other sites with a surgical program,” and that “non board

certified physicians are paid significantly less than their board-certified colleagues” –

could be interpreted to suggest that she was having those conversations and gathering

that data at the time of the email – i.e., a year after the raises went into effect and Dr.

Wagh lodged his initial complaint of suspected religious discrimination. (Stark Decl. Ex.

28.)

       It is not the Court’s role to resolve what information Defendant was armed with

when. Based on the above, however, a reasonable juror could conclude that neither Dr.

Garrison nor her fellow decision-makers possessed market data evidencing the extent

of any pay differential between board-certified and non-board-certified anesthesiologists

when the disputed pay decisions were made.             This could accordingly discredit

Defendant’s proffered “legitimate, nondiscriminatory” basis for giving Dr. Wagh a

substantially lower Market Pay raise to the extent they did.

       3.     Application of Statutory Pay Factors

       As explained above, the guidelines for calculating the Market Pay for attending

anesthesiologists employed by the Bronx VA are codified in 38 U.S.C. § 7431(c). The

Act states that a physician’s Market Pay is “pay intended to reflect the recruitment and

retention needs for the specialty or assignment … of a particular physician … in a

facility of the Department of Veterans Affairs” and is “determined … on a case-by-case

basis.” 38 U.S.C. § 7431(c)(2)-(3). To determine that figure, the statute requires that

certain factors be considered, including, but not limited to, the physician’s “level of

experience” in his specialty, “the need for the … assignment of the physician … at the

medical facility of the Department concerned,” the physician’s “board certifications, if




                                            42
       Case 1:18-cv-07726-RWL Document 58 Filed 09/24/20 Page 43 of 48




any,” and the physician’s “prior experience, if any … as an employee of the Veterans

Health Administration.” 38 U.S.C. § 7431 (c)(4)(A), (B), (C), (E).

       Defendant considered two factors in determining the 2017 raises to market pay:

board certification and local market pay.      (Garrison Dep. at 203:9-19.) Indeed, the

Compensation Panel Action forms memorializing the 2017 Market Pay raises leave

blank the sections for other statutory factors to be considered in determining Market

Pay. (Pl. 56.1 Statement ¶¶ 59, 61; Stark Decl. Exs. 12, 24.) Defendant maintains that

the decision to focus on those two factors was “legitimate” as “it was appropriate for the

VA to consider whether their competitors would hire their anesthesiologists and the

potential pay that they would receive” and “[i]t was also reasonable for management to

conclude that board certification had a correlation to marketability and make salary

determinations accordingly.” (Def. Mem. at 12.)

       There is no question that it was appropriate and relevant to consider local market

rates and board certification in calculating Market Pay. After all, the Act specifically calls

for a decision-maker to consider “the health care labor market for the specialty” and

board certification when calculating Market Pay. 38 U.S.C. 7431(c)(4)(C), (D). But

Defendant’s apparent decision to stop the inquiry there in the face of the statute’s clear

mandate to do otherwise reasonably calls Defendant’s legitimate, nondiscriminatory

basis for the pay decisions at issue into question.            That is particularly so as

consideration of the remaining factors – such as experience as a physician and

experience with the VA – likely would have benefited Dr. Wagh, who had “many more

years of experience as an anesthesiologist, and had worked for the VA longer, than

each of the other staff anesthesiologists ….” (Pl. 56.1 Statement ¶ 56.)




                                             43
       Case 1:18-cv-07726-RWL Document 58 Filed 09/24/20 Page 44 of 48




       Accordingly, Defendant’s deviation from the statutory factors controlling the

calculation of Market Pay could be interpreted by a reasonable jury as evidence that

Defendant’s stated basis for awarding Dr. Wagh a lower market pay raise in 2017 was a

pretext for discrimination. See McCalla v. City of New York, No. 15-CV-8002, 2017 WL

3601182, at *25 (S.D.N.Y. Aug. 14, 2017) (concluding that New York City Department of

Buildings’ failure to follow civil service rules controlling promotion decisions contributed

to inference that defendants’ proffered bases for challenged hiring decisions were

pretextual).

       In sum, Dr. Wagh has carried his burden to demonstrate (1) that disputed issues

of material fact exist as to whether a reasonable jury could find that the disparities in his

Market Pay and Total Pay as compared to his similarly situated, non-Orthodox

colleagues, were motivated at least in part by discriminatory animus; and (2) that a

reasonable jury could disbelieve Defendant’s proffered legitimate, nondiscriminatory

basis for those decisions. Although no one piece of evidence cited by Dr. Wagh may

alone be sufficient to show that Defendant’s pay decisions were more likely than not

motivated by discrimination, consideration of the facts together – the magnitude of pay

differences between Dr. Wagh and his non-Orthodox colleagues; the statements made

by Dr. Boggs an Dr. Langhoff; failure to investigate Dr. Wagh’s initial claim of

discrimination; after-the-fact justification of Defendant’s pay decisions; and failure to

consider all statutory factors that must be considered when determining Market Pay for

a VA physician – are sufficient to defeat summary judgment.




                                             44
       Case 1:18-cv-07726-RWL Document 58 Filed 09/24/20 Page 45 of 48




D.     A Similar Case with a Different Outcome

       Although neither party cites it, the Court has identified a case that is quite similar

to this one in many respects, ultimately distinguishable, but worthy of discussion. See

Moore-Stovall v. Shinseki, 969 F. Supp. 2d 1309 (D. Kan. 2013). In Moore-Stovall, the

plaintiff was an African-American female board-certified radiologist. Id. at 1312. By the

time she left in 2008, she had worked 29 years at the VA Medical Center in

Leavenworth, Kansas, part of the Eastern Kansas Health Care System (“EKHCS”). Id.

In 2006, the VA changed its pay system – which had been based primarily on longevity,

job description, and job grade – to the current system composed of Base Pay, Market

Pay, and Performance Pay (although Market Pay was based on eight factors, not five

as in the instant matter). Id. at 1313.

       Applying the new pay system, the EKHCS compensation panel awarded raises

as a result of which plaintiff received a 5.43% increase in salary to $195,000, while four

of her colleagues received much higher percentage increases – 13.18%, 18.42%,

17.68%, and 17.32% – resulting in total salaries of $215,000, $215,000, $200,000, and

$190,000. Another colleague, who was not board certified in any specialty, received no

raise and maintained a total salary of $165,957. (Id. at 1314-15.) As a result of these

new salaries, plaintiff, like Wagh, went from being one of the most highly paid of her

colleagues to one of the lowest. (See id. at 1323.)

       The compensation panel’s objective in setting the new salaries was to “set a pay

rate comparable to what the physician would earn outside the VA.” (Id. at 1325.) In

furtherance of that objective, the compensation panel considered each doctor’s

responsibilities, length of experience, specialization, quality of work and productivity,




                                             45
         Case 1:18-cv-07726-RWL Document 58 Filed 09/24/20 Page 46 of 48




and other factors. (See id. at 1323-24.) In comparison to her higher paid colleagues,

plaintiff had no supervisory responsibilities, practiced in only one of two specialties (and

the less-valued one at that), had weaker performance in both quality and productivity,

and was perceived by the panel as less likely than others to leave the VA. (Id. at 1324.)

During 2006 and 2007, Plaintiff was cited for various infractions, and in late 2007 her

proficiency ratings included a “Low Satisfactory” rating. (Id. at 1315-1318.) Plaintiff

retired in 2008 and sued the VA, claiming discrimination based on race, gender, and

national origin, as reflected by her receiving a comparatively low pay raise in 2006,

being unfairly cited for policy infractions, and constructive discharge. (Id. at 1321.)

         With respect to pay, the court “assume[d] for the sake of argument” and “for

purposes of summary judgment” that plaintiff had set forth a prima facie case of

discrimination. (Id. at 1323.) In so doing, however, the court noted that the record was

“not clear” as to whether any of the other radiologists were similarly situated to plaintiff

and faulted plaintiff for “lump[ing] together all radiologists, without regard to board

certification, supervisory duties, and other factors which were relevant under the 2006

compensation plan.” (Id. at 1322 & n.17.) The court found that the VA had a legitimate,

non-discriminatory reason for its differential pay determinations, namely that as

compared to her colleagues, plaintiff had no supervisory responsibilities, she practiced

only one of two specialties, that specialty was lower paid in the industry, she produced

lower quality work with less productivity, and she was less prone to leave the VA. (Id. at

1324.)

         The court ultimately determined that plaintiff had not presented evidence by

which a rational jury could find that the VA’s stated reasons were pretextual. Plaintiff




                                             46
        Case 1:18-cv-07726-RWL Document 58 Filed 09/24/20 Page 47 of 48




did not offer evidence discrediting the VA’s explanation; she did not contest the facts on

which the VA’s reasons rested (i.e., her having no supervisory responsibilities,

practicing only one specialty within radiology, etc.); and she offered no evidence that the

VA failed to follow its policy for making the pay determination. (Id. at 1326.) The Court

therefore granted summary judgment against plaintiff. (Id. at 1332.)

        As can be seen, the plaintiff in Moore-Stovall bears similarities to Dr. Wagh.

Both received a noticeably lower percentage raise to Market Pay compared to their

colleagues. Both went from being one of the highest paid to one of the lowest paid.

Both lacked a credential with value – one of two radiology specialties for the Moore-

Stovall plaintiff, and board certification at all for Dr. Wagh. Both claimed their longevity

with the VA was not sufficiently recognized. And, in both cases, the VA had a similar

objective – to adjust Total Pay to be commensurate with local market rates.

        But there are important differences.     Unlike the plaintiff in Moore-Stovall, Dr.

Wagh practiced and could do everything that his colleagues did. Unlike the plaintiff in

Moore-Stovall, Dr. Wagh was uniformly and consistently praised and recognized as

central to the department. Unlike the plaintiff in Moore-Stovall, there is no evidence that

Dr. Wagh performed work of lesser quantity or quality. Unlike the plaintiff in Moore-

Stovall, Dr. Wagh had similar responsibilities to his colleagues. In other words, many of

the differentiating factors that justified differential pay in Moore-Stovall are not present

here.

        At the same time, again unlike the plaintiff in Moore-Stovall, Dr. Wagh has

presented evidence by which a rational jury could find that Defendant’s proffered

rationale is pretextual. Dr. Wagh has come forward with evidence of statements that




                                            47
       Case 1:18-cv-07726-RWL Document 58 Filed 09/24/20 Page 48 of 48




could be construed as discriminatory based particularly on their timing, context, and

who made them; the plaintiff in Moore-Stovall offered none. Dr. Wagh has presented

evidence that Defendant did not consider multiple factors that the Act mandates be

considered in setting Market Pay; the plaintiff in Moore-Stovall presented no such

evidence.     Dr. Wagh has come forward with evidence that his complaint of

discrimination was not properly followed up on; the plaintiff in Moore-Stovall presented

no such evidence.      In short, whereas summary judgment was warranted in Moore-

Stovall, it is not warranted here.

                                       Conclusion

       To be clear, Dr. Wagh may well not prevail at trial.      But he has presented

sufficient evidence to try. For the reasons stated above, the Court concludes that Dr.

Wagh has presented evidence that is sufficient to permit a rational jury to infer that

Defendant’s decision to pay him less than his similarly situated colleagues was, at least

in part, motivated by religious discrimination.     Accordingly, Defendant’s motion for

summary judgment is DENIED.

                                          SO ORDERED.



                                          _________________________________
                                          ROBERT W. LEHRBURGER
                                          UNITED STATES MAGISTRATE JUDGE

Dated: September 24, 2020
       New York, New York

Copies transmitted this date to all counsel of record.




                                            48
